DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1 – 20 are pending.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 recites the limitation "the outer surface" in line 8 respectively.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be examined as “an outer surface”.
Further, claims 1 and 13 recites the limitation "the user" in lines 14 and 13 respectively.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be examined as “a user”.
Claim 11 recites the limitation "fasteners and/or an adhesive" in lines 2 – 3.  The phrase “and/or” is ambiguous, in that it is not clear whether the phrase is intended as inclusive (both), alternative (either), or mutually exclusive (only one or the other). For the purpose of examination the claim will be examined using “or”.
Lastly, claims 2 – 12 and 14 – 20 are rejected as being dependents of rejected claims 1 and 13.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 2, 5 – 7, 9, 11 – 14 and 17 – 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Devir (U.S. Patent Publication No. 2015/0020331 A1).
Regarding Independent Claim 1,  Devir teaches a pole cleaning apparatus (pole cleaning structure, 100), comprises: an elongated tube (telescoping handle, 406) having a first end and a second end (Fig. 12); an attachment member (cleaning head, 102) securely affixed to the first end of the elongated tube (406), wherein the attachment member (102) is configured to securely engage at least a portion of a cleaning fabric (cleaning pad, 180; Fig. 11), wherein the attachment member (102) having a curved or bent portion at an angle for engaging the cleaning fabric (Fig. 11) wherein the cleaning fabric (180) is configured to be detachably wrapped around the outer surface of a vertical pole or a dance pole using a releasable fabric strip and move longitudinally along the vertical pole or dance pole for cleaning (Fig. 11; Paragraph [0027]), and a handle (406b) slidably affixed to the second end of the elongated tube (406; Paragraph [0026]), wherein the handle (406b) is configured to enable the user to extend to a length (Paragraph [0026]), thereby reaching great height for hygienically and comfortably cleaning the vertical pole or dance pole using the cleaning fabric (180) with minimal effort (Paragraph [0027]).  
Regarding Claim 2,  Devir teaches the  pole cleaning apparatus (Fig. 12) wherein the handle (406b) is configured to extend to a length (Paragraph [0026]), thereby enabling the user to reach a top portion of the vertical pole for efficiently cleaning.  
Regarding Claims 5 and 18,  Devir teaches the  pole cleaning apparatus (Fig. 12) wherein the cleaning fabric is impregnated with at least any one of a disinfectant liquid, a cleaning agent or solution, an alcohol-based liquid, and a detergent liquid (Paragraph [0027]).  
Regarding Claim 6,  Devir teaches the  pole cleaning apparatus (Fig. 12) wherein the releasable fabric strip (180)  is configured to enable the user to securely and detachably wrap the cleaning fabric around the outer surface of the vertical pole or dance pole (via 480; Paragraph [0021])).  
Regarding Claim 7,  Devir teaches the  pole cleaning apparatus (Fig. 12) wherein the releasable fabric strip (180) is Velcro or a hook-and-loop fastener (Paragraph [0021]).  
Regarding Claim 9,  Devir teaches the  pole cleaning apparatus (Fig. 12) wherein the cleaning fabric (480) is washable by hand or using a laundry machine, reusable, and convenient to simply detach from the vertical pole or dance pole by detaching the releasable fabric strip (As to the limitations, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 1647 (1987).  See MPEP 2111.02 (II).  However, because the cleaning pad, 180 of the Devir reference is structurally similar to that instantly claimed, the pad appears capable of being operated as claimed with similar if not identical claimed characteristics)
Regarding Claim 11,  Devir teaches the  pole cleaning apparatus (Fig. 12) wherein the attachment member (102) is securely affixed to the first end of the elongated tube via threads or using fasteners and/or an adhesive (Figs. 6 – 8; Paragraph [0023]).  
Regarding Claim 12,  Devir teaches the  pole cleaning apparatus (Fig. 12)  wherein the attachment member (102) is at least any one of a hook member, a U-shaped member, and a C-shaped member (Fig. 12).  
Regarding Independent Claim 13,  Devir teaches a pole cleaning apparatus (pole cleaning structure, 100), comprises: an elongated tube (406) having a first end and a second end (Fig. 12); an attachment member (102) securely affixed to the first end of the elongated tube  (406) via threads (Paragraph [0025]), wherein the attachment member (102) is configured to securely engage a loop of a cleaning fabric (180; Paragraph [0027]), wherein the attachment member (102) having a curved or bent portion at an angle for engaging the cleaning fabric (Fig. 11), wherein the cleaning fabric (180) is configured to be detachably wrapped around the outer surface of a vertical pole or a dance pole using Velcro and move longitudinally along the vertical pole or dance pole for cleaning (Fig. 11; Paragraph [0027]), and a handle (406b) slidably affixed to the second end of the elongated tube (406; Paragraph [0026]), wherein the handle (406b) is configured to enable the user to extend to a length (Paragraph [0026]), thereby reaching great height for hygienically and comfortably cleaning the vertical pole or dance pole using the cleaning fabric with minimal effort - As to the limitations, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 1647 (1987).  See MPEP 2111.02 (II).  However, because the cleaning pad, 180 of the Devir reference is structurally similar to that instantly claimed, the pad appears capable of being operated as claimed with similar if not identical claimed characteristics.
Regarding Claim 14,  Devir teaches the  pole cleaning apparatus (Fig. 12)  wherein the attachment member (102) is at least any one of a hook member, a U-shaped member, and a C-shaped member (Fig. 12), wherein the attachment member (102) is securely affixed to the first end of the elongated tube (406) using at least any one of fasteners and/an adhesive (Figs. 6 – 8; Paragraph [0023]).  
Regarding Claim 17,  Devir teaches the  pole cleaning apparatus (Fig. 12) wherein the cleaning fabric (480) is washable by hand or using a laundry machine, reusable, and convenient to simply detach from the vertical pole or dance pole by using the Velcro® (As to the limitations, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 1647 (1987).  See MPEP 2111.02 (II).  However, because the cleaning pad, 180 of the Devir reference is structurally similar to that instantly claimed, the pad appears capable of being operated as claimed with similar if not identical claimed characteristics).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 – 4 and 15 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Devir (U.S. Patent Publication No. 2015/0020331 A1).
Regarding Claims 3 and 15,  Devir teaches the  pole cleaning apparatus  of claims 1 and 13 as discussed above.
Devir does not explicitly teach  wherein the cleaning fabric comprises a microfiber fabric layer and a khaki fabric adjacent to the microfiber fabric layer, wherein the microfiber fabric layer provides superior cleaning by removing dirt, dust, sweat, and other residues and deposits; however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to explicitly provide the cleaning fabric comprises a microfiber fabric layer and a khaki fabric adjacent to the microfiber fabric layer, wherein the microfiber fabric layer provides superior cleaning by removing dirt, dust, sweat, and other residues and deposits, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the pole cleaning apparatus.
Regarding Claim 4 and 16,  Devir teaches the  pole cleaning apparatus  of claims 1 and 13 as discussed above.
Devir  further teaches wherein the cleaning fabric further comprises a loop extends from at least any one corner of the fabric side of the cleaning fabric (180; Paragraph [0027]) for securely holding the cleaning fabric (180) around the outer surface of the vertical pole or dance pole by the attachment member, thereby enabling the user to move the cleaning fabric longitudinally along the vertical pole or dance pole for cleaning - As to the limitations, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 1647 (1987).  See MPEP 2111.02 (II).  However, because the cleaning pad, 180 of the Devir reference is structurally similar to that instantly claimed, the pad appears capable of being operated as claimed with similar if not identical claimed characteristics.
Devir does not explicitly teach khaki fabric however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to explicitly provide the cleaning fabric comprises khaki fabric, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the pole cleaning apparatus.
Claims 10 and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Devir (U.S. Patent Publication No. 2015/0020331 A1) Blessing (U.S. Patent No. 6,199,245 B1).
Regarding Claims 10 and 19,  Devir teaches the  pole cleaning apparatus (Fig. 12) wherein the elongated tube (406) further comprises a locking pin (136) for securing the handle (406) to the first end (Fig. 12).
Devir does not teach the lock pin thereby enabling the user to simply adjust and extend the handle by releasing the locking pin.  
Blessing, however, teaches the lock pin (100) thereby enabling the user to simply adjust and extend the handle by releasing the locking pin (Figs. 9 – 10).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Devir to further include the lock pin thereby enabling the user to simply adjust and extend the handle by releasing the locking pin, as taught by Blessing, to provide a device that is easily adjustable by the use, thus allowing the user to reach hard to reach areas.
Regarding Claim 20,  Devir teaches the  pole cleaning apparatus (Fig. 12) wherein the elongated tube further comprises a locking pin (136) for securing the handle to the first end (Fig. 12).
Devir does not teach the lock pin thereby enabling the user to simply adjust and extend the handle by releasing the locking pin.  
Blessing, however, teaches the lock pin (100) thereby enabling the user to simply adjust and extend the handle by releasing the locking pin (Figs. 9 – 10).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Devir to further include the lock pin thereby enabling the user to simply adjust and extend the handle by releasing the locking pin, as taught by Blessing, to provide a device that is easily adjustable by the use, thus allowing the user to reach hard to reach areas.
Conclusion
Art made of record, however, not relied upon for the current rejection is as follows:  U.S. Patent Publication No. 2004/0064909 A1 to Locklear teaches a  cleaning apparatus, comprises: an elongated tube having a first end and a second end; an attachment member securely affixed to the first end of the elongated tube, wherein the attachment member is configured to securely engage at least a portion of a cleaning fabric, wherein the attachment member having a curved or bent portion at an angle for engaging the cleaning fabric, wherein the cleaning fabric is configured to be detachably wrapped around the outer surface of a pole.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723